Citation Nr: 9929176	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether the appellant is eligible for pension benefits.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from January 8, 
1968 to April 5, 1968, with 21 days of time lost from March 
15 to April 4, 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's active military service, after 
subtracting 21 days of time lost from March 15 to April 4, 
1968, totaled two months and seven days (67 days).  

2.  The appellant was not discharged from service as a result 
of a service-connected disability, nor does the evidence show 
that he had a disability at the time of discharge that would 
have warranted a discharge for disability.  


CONCLUSION OF LAW

The criteria for eligibility for pension benefits have not 
been met.  38 U.S.C.A. §§ 1110, 1502, 1521, 5107 (1991); 
38 C.F.R. § 3.3, 3.314, 3.303(c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he has disabilities that prevent 
him from obtaining or maintaining any form of substantially 
gainful employment.  

Basic entitlement to pension exists if a veteran meets the 
following conditions: served in the active military naval or 
air service for 90 days or more during a period of war; 
served in the active military, naval or air service during a 
period of war and was discharged or released from such 
service for a disability adjudged service-connected without 
presumptive provisions of law, or, at time of discharge, had 
such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; served in the active 
military naval or air service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; served in the active military, naval or air service 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war; and is 
permanently and totally disabled from nonservice-connected 
disability not due to the veteran's own willful misconduct; 
and meets the net worth requirements under 38 C.F.R. § 3.274 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.3, 3.314.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The appellant's report of transfer or discharge from military 
service (DD Form 214)  reflects that he entered on to active 
duty on January 8, 1968, was discharged on April 5, 1968, and 
had a period of lost time from March 15 to April 4, 1968.  
Therefore, his total period of active military service 
consisted of two months and seven days, or 67 days.  Because 
the appellant's period of active service was less than 90 
days, the duration of his service does not make him eligible 
for pension benefits, notwithstanding the fact that it was 
during the Vietnam era.  

The other way the appellant would be eligible for pension 
benefits is if he was discharged or released from his period 
of active duty service for a disability adjudged service-
connected without presumptive provisions of law, or if, at 
the time of his discharge, he had had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability.  However, review of the appellant's service 
medical records do not reveal that he had a service-connected 
disability at the time of discharge that justified his 
discharge, or that he was discharged for a service-connected 
disability.  He was diagnosed in January 1968 with chronic, 
moderate, schizoid personality disorder, which a military 
psychiatrist determined had existed prior to service.  The 
Board notes that a personality disorder is not a disability 
for which service connection may be granted under the laws 
and regulations governing the award of service connection.  
38 C.F.R. § 3.303(c). 

Therefore, because the appellant's period of active military 
service fails to meet any of the eligibility criteria set 
forth 38 U.S.C.A. §§ 1502, 1521 and 38 C.F.R. §§ 3.3, 3.314, 
he is not eligible for pension benefits as a veteran.  


ORDER

Eligibility for pension benefits is denied.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

